EXHIBIT 32.1 Section 1350 Certification In connection with the Annual Report of VHGI Holdings, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2012 as filed with the Securities and Exchange Commission (the “Report”), I, P. Rick Risinger, Chief Executive Officer of the Company, and Michael E. Fasci, Sr., Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial conditions and results of operations of the Company. June 26, 2013 /s/ P. Rick Risinger P. Rick Risinger, Chief Executive Officer, principal executive officer June 26, 2013 /s/ Michael E. Fasci Michael E. Fasci, Sr., Chief Financial Officer, principal financial and accounting officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
